Citation Nr: 0206986	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture at T5-6.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  Residuals of the veteran's compression fracture at T5-6 
include complaints of pain and objective evidence of slight 
limitation of motion in forward flexion and a demonstrable 
deformity of a vertebral body at T5.


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation of 20 
percent for service-connected residuals of a compression 
fracture at T5-6 have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5285, 5291 and 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claim in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  In February 2001, the Board remanded the veteran's 
claim to the RO in order to afford the veteran a VA 
examination of his thoracic spine, which was conducted in 
October 2001.  In a letter to the veteran from the RO, dated 
in March 2001, the appellant was requested to submit 
additional medical evidence in support of his claims.  
Thereafter, VA outpatient reports, dating from June 1999 to 
February 2001, were submitted and associated with the claims 
file. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

In March 1999, the veteran filed a claim for an increased 
evaluation for his service-connected thoracic spine 
disability.  The veteran contends that he has pain between 
his shoulder blades that varies from a slight ache to an 
unbearable pain.  He maintains that the pain increased with 
standing, lifting and walking. 

VA outpatient reports, dating from July 1998 to March 1999, 
reflect that when seen in July 1998, the veteran was tender 
over the mid-thoracic spine.  There was no evidence of a 
deformity or referred pain.  An assessment of old compression 
fracture of the thoracic spine was recorded.  The veteran was 
instructed to continue with his medications.  

A June 1999 VA spine examination report reflects that the 
veteran complained of pain in-between the shoulder blades, 
which varied in severity from a slight ache to an almost 
unbearable pain.  The veteran related that he was careful 
with activities such as lifting and bending.  In particular, 
he indicated that he was bothered by coughing and sneezing, 
and sometimes by sitting, standing or walking for an extended 
period of time.  There was no radiation of pain into the leg 
but there was occasional numbness of the right thigh.  Upon 
examination of the veteran, he moved about without 
difficulty.  He was able to stand erect.  There was no spasm 
noted but there was tenderness to palpation in the mid-line 
of the interscapular region.  Range of motion testing 
revealed flexion to 70 degrees, and extension to 20 degrees.  
Right and left rotation were to 40 degrees.  The veteran 
described a mild pain on range of motion testing.  A 
neurological examination revealed normal strength in both 
lower extremities.  Reflexes and sensation were intact in the 
lower extremities.  Sitting straight and straight leg raising 
examinations were negative, bilaterally.  X-rays of the spine 
revealed a normal thoracic spine.  The impression of the 
examiner was residuals of an old compressor fracture at T5-6.  
The examiner concluded that the veteran had pain on motion 
which could further limit functional ability during flare-ups 
or with increased use.  However, the examiner declined to 
express the additional disability in terms of additional 
limitation of motion, and added that this could not be 
determined with any degree of medical certainty.  

VA outpatient reports, dating from June 1999 to February 
2001, reflect that the veteran continued to receive treatment 
for back pain.  In September 1999, the veteran related that 
his pain increased with working, standing, bending and 
lifting, and that it affected his sleep and activity level.  
He related that the pain decreased with medication.  

An October 2001 VA Spine examination report reflects that the 
examiner reviewed the claims file prior to the examination, 
to include the veteran's service medical records and the 
Board's February 2001 remand.  The examiner noted that the 
veteran was currently employed full-time as a clerk in a 
hardware store, a position he had held for twenty years.  The 
examiner indicated that the veteran did not use any braces, 
orthotics or assistive devices.  An examination of the 
veteran revealed that he walked without an antalgic gait.  
There was no palpable spasm, swelling, discoloration, or 
other abnormality of the thoracic spine.  There was no direct 
tenderness to palpation.  The veteran had slightly 
uncomfortable but not painful range of motion of the thoracic 
spine with forward flexion to 40 degrees.  The examiner noted 
that normal flexion of the thoracic spine was to 50 degrees.  
The veteran had backward extension to approximately 15 
degrees, which the examiner noted was within the accepted 
normal range of motion for the thoracic spine.  It was noted 
that the veteran did not have any kyphotic or fixed deformity 
of the thoracic spine.  Rotation of the thoracic spine was to 
30 degrees, bilaterally, which was noted by the examiner to 
have been in the accepted range of motion for the thoracic 
spine. 

The VA examiner in October 2001 indicated that X-rays of the 
thoracic spine, conducted in 1999, revealed mild disc space 
narrowing of T4-5 and a loss of the normal height of the 
vertebrae of T5, which was approximately 25 percent 
compressed (i.e., it had 75 percent of its normal height).  
The T6 vertebra was approximately 10 percent compressed 
(i.e., it had 90 percent of the normal vertebrae height).  
There was no evidence of any focal neurological deficits.  
There was 5/5 strength throughout the veteran's lower 
extremities, bilaterally, to include 5/5 hip flexion, knee 
extension, abduction, and adduction of the knees, extensor 
hallucis longus, eversion and inversion.  The veteran had 
symmetrical reflexes throughout the lower extremities without 
deficit.  A magnetic resonance imaging (MRI) scan of the 
thoracic spine showed anterior compression deformity at T5.  
No acute processes were identified.  The central canal of the 
spine was widely patent and there was no evidence of neural 
compression or other nerve impingement.  There was evidence 
of degenerative disc disease mildly.  There was no 
significant kyphosis or retropulsion of the bone in the 
canal.  A diagnosis of chronic upper back pain with 
radiographic evidence of mild degenerative disc disease at 
T4-5 with prior compression fracture at healed T5-6.  The 
examiner concluded that the veteran's condition could go 
through periods of flare-ups, which might alter his 
coordination, strength and range of motion.  The examiner 
declined to express the additional disability during flare-
ups, and added that this could not be determined with any 
degree of medical certainty.
II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. Factors considered in 
rating residual disability include less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(2001) are for application.  Diagnostic Code 5003 provides 
that arthritis will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Codes 5200 et seq.), and 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the rating based on 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating for each major joint or 
group of minor joints affected by limitation of motion should 
be assigned; the 10 percent rating is not to be combined 
with, nor added to, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 20 percent rating will be assigned if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent rating will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  For the 
purpose of rating disability from arthritis, multiple 
involvements of the dorsal (thoracic) vertebra are considered 
groups of minor joints.  See 38 C.F.R. § 4.45(f)(2001).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
residuals of a fracture of the vertebra, a 100 percent 
disability rating will be assigned where there is cord 
involvement and the claimant is bedridden or requires long 
leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2001).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, either 
moderate or severe limitation of thoracic (dorsal) spine 
motion warrants a 10 percent disability rating, and there is 
no higher rating available.  Slight limitation of motion 
warrants a zero percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2001).




III.  Analysis

In a March 1981 rating decision, RO awarded service 
connection for residuals of a fracture of the vertebra, and 
for limitation of motion of the dorsal spine and assigned a 
10 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5291.  A review of the March 1981 
rating decision indicates that the RO failed to specify 
whether or not the 10 percent evaluation was assigned under 
Code 5285 on the basis of demonstrable deformity of the 
vertebral body, or under Code 5291 for limitation of motion 
of the thoracic spine.  Subsequent rating decisions also 
failed to specify the basis for the 10 percent evaluation, 
including the June 1999 rating decision that is the basis of 
this appeal.  In its February 2001 remand, the Board 
requested that the RO explain the basis for the 10 percent 
evaluation that was assigned in March 1981, and to 
specifically indicate whether or not it was assigned under 
Code 5285, or Code 5291.  In a November 2001 supplemental 
statement of the case, the RO continued and confirmed the 10 
percent evaluation for the thoracic spine disability based on 
pain on motion. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that based on current MRI findings of 
mild degenerative disc disease and demonstrated 
symptomatology of limited range of motion in forward flexion 
of the thoracic spine, the veteran's thoracic spine 
disability is most appropriately rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Thus, by application of the 
provisions of Diagnostic Code 5003, as discussed above, the 
disability is most properly rated under Diagnostic Code 5291, 
limitation of motion of the dorsal (thoracic) spine. 

In this case, the medical evidence of record reflects that 
when examined by VA in October 2001, the veteran had flexion 
to 40 degrees.  At that time, the examiner indicated that 
normal range of flexion of the thoracic spine was to 50 
degrees.  In addition, the examiner indicated that both 
backward extension and bilateral rotation of the thoracic 
spine were within the normal accepted range of motion for the 
thoracic spine.  Hence, the Board finds that the veteran's 
range of motion of the thoracic spine reflects slight 
limitation of motion, which would warrant a noncompensable 
evaluation under Diagnostic Code 5291.  

However, the Board observes that during recent VA examination 
in May 2000, the examiner noted that the T5 vertebrae was 
approximately 25 percent compressed, that is, it had 75 
percent of its normal height.  Indeed, an MRI of the thoracic 
spine, performed by VA in October 2001, revealed a 
compression deformity at T5.  As indicated above, the 
provisions of Diagnostic Code 5285 stipulate that a 10 
percent rating for vertebra body deformity is added to the 
disability percentage appropriate for "definite limited 
motion or muscle spasm."  In light of these factors, the 
Board finds that the basis for the 10 percent evaluation that 
was assigned by the RO in March 1981 is under Diagnostic Code 
5285.

Furthermore, in the absence of abnormal spine mobility 
requiring use of a neck brace or ankylosis of the thoracic 
spine, higher disability ratings are not warranted under 
Diagnostic Codes 5285 or 5288, respectively.

The other possible schedular criteria for a higher disability 
rating would be under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Under that code, a 20 percent rating requires 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating requires a severe condition with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2001).

The VA General Counsel has held that 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome (IDS), 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under Diagnostic Code  5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's thoracic spine disability can not be rated 
under Diagnostic Code 5293 in addition to the other codes 
because that would be compensating the same symptoms 
(limitation of motion, etc.) twice under different diagnoses, 
which is prohibited.  38 C.F.R. § 4.14 (2001).  However, the 
thoracic spine disability could be rated under Diagnostic 
Code 5293 instead of, and as an alternative to, rating under 
the limitation of motion codes.  In evaluating the veteran's 
thoracic spine disability under Diagnostic Code 5293, a 
higher evaluation is not warranted.  In reaching such 
conclusion, the Board observes that when examined by VA in 
October 2001, there was no evidence of muscle spasms or ankle 
jerk.  The veteran had normal muscle strength and symmetrical 
reflexes throughout the lower extremities.  He walked without 
an antalgic gait and did not use any assistive device in 
order to ambulate.  There were no focal neurological deficits 
during the examination.  Overall, the preponderance of 
evidence here establishes that the thoracic spine disability 
does not approximate the pronounced level of disability 
required for a higher rating under the criteria for 
intervertebral disc syndrome. 38 C.F.R. Part 4, § 4.7, Code 
5293 (2001).  Consequently, a higher rating can not be 
assigned under Diagnostic Code 5293.

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, supra.  While the provisions of 38 C.F.R. § 
4.40 do not require separate ratings based on pain, the Board 
is at least obligated to give reasons and bases pertaining to 
that regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, the Board observes that in an April 2001 
written argument, submitted by the veteran's representative, 
it was argued that the veteran should be awarded a 20 percent 
disability evaluation due to his complaints of pain and 
limitation of function of the thoracic spine.  In addressing 
the representative's contention, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 provide a basis for 
an additional 10 percent disability evaluation for the 
veteran's residuals of a compression fracture at T5-6.  In 
reaching the foregoing conclusion, the objective medical 
evidence clearly indicates that the service-connected 
residuals of a compression fracture at T5-6 were productive 
of pain which limited forward flexion of the thoracic spine.  
In this regard, when examined by VA in October 2001, forward 
flexion of the thoracic spine was limited to 40 degrees.  
During that examination, the veteran indicated that over the 
years, the ache in his upper back had aggravated his daily 
activities, such as lifting, bending and turning.  He related 
that he took medication and muscle relaxants up to three 
times a day in order to relieve the pain.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 provide a basis for 
an additional 10 percent evaluation for the veteran's 
residuals of a compression fracture at T5-6.  Overall, the 
veteran's disability rating is comprised of a 10 percent 
evaluation under Diagnostic Code 5285 for the demonstrable 
deformity of the thoracic spine at T5, and a 10 percent 
rating for the increased functional limitation of the 
thoracic spine resulting from pain.

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this regard, 
when examined by VA in October 2001, the veteran reported 
that he was employed full-time as a clerk in a store and that 
he had held that position for twenty years.  In addition, the 
record does not reflect frequent periods of hospitalization 
for the service-connected thoracic spine disability.  Hence, 
the record does not present an exceptional case where the 
currently assigned 20 percent evaluation is inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for residuals of a 
compression fracture at T5-6 is granted, subject to 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

